     Name: JUANA POLONSKI
     Address: 101 HICKEY BLVD, SUITE A103
 2
     SOUTH SAN FRANCISCO , CA 94080
 3   Phone Number: (415) 410-9116
 4   E-mail Address: my.yashua@gmail.com

 5   ProSe

 6                             UN ITED STATES DISTRICT COURT
 7                           NORTHERN DISTRICT OF CALIFORNIA
 8                                                                             HSG
                                                   ) Case N umber: 19-cv-01495-SK
     EMPRESARIO EN DESARROLLO,
                                                   )
 9                                                                    DENY
                                                   ) [PROPOSED! ORDER GRANTING
                                                   ) MOTION FOR PERMISSION FOR
10                             Plaintiff,          ) ELECTRONIC CASE FILING
                                             )
II           vs .                            )         DATE:
      PASTRANA                               )         TIME:
12                                           )         COURTROOM :
                                             )         JUDGE:
13                                           )
     -----------------=D~e[i~e~
                              nd=a~n~t.____~)
14

15
             The Court has considered the Motion for Permission for Electronic Case Filing. Finding
16
     that good cause exists, the Motion is DENIED.
                                           GRANTED.
17

18
             IT IS SO ORDERED.
19

20
             DATED: __________
                      6/21/2019 __
21
                                                         United States District/Magistrate Judge
22

23

24

25
26
27

28
